USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
PEGASO DEVELOPMENT INC.. DOC #
DATE FILED: _ 12/20/2019
Plaintiff,
-against- 19 Civ. 7787 (AT)

MORIAH EDUCATION MANAGEMENT ORDER
LP AND MORIAH SOFTWARE
MANAGEMENT LP.

Defendants.

 

 

ANALISA TORRES, District Judge:

On November 21, 2019, Plaintiff Pegaso Development Inc. filed a pre-motion letter seeking
leave to file a motion to strike. ECF No. 29. On December 2, 2019, Defendants Moriah Education
Management LP and Moriah Software Management LP filed a letter in opposition. ECF No. 30.

While the Court cannot prevent Plaintiffs from making a Rule 12(f) motion once the Answer
is filed, Plaintiffs are reminded that “motions to strike are viewed with disfavor and
infrequently granted.” Harborview Value Masterfund, L.P. v. Freeline Sports, Inc., No. 11-
CV-01638 (CM), 2012 WL 612358, at *16 (S.D.N.Y. Feb. 23, 2012); see also Raymond Weil,
S.A. v. Theron, 585 F. Supp. 2d 473, 489-90 (S.D.N.Y. 2008) (as Judge McMahon colorfully
explained, “There is nothing dumber than a motion to strike boilerplate affirmative defenses;
it wastes the client’s money and the court’s time.”).

Packard v. City of New York, No. 15 Civ. 7130, 2018 WL 2229123, at *3 (S.D.N-Y. Apr. 30, 2018).
Accordingly, the parties are ordered to meet and confer. By January 8, 2020, the parties

shall file a status letter indicating whether Plaintiff intends to proceed with its request to file a
motion to strike.

SO ORDERED.

Dated: December 20, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
